Case: 20-10683     Document: 00515915191         Page: 1     Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 25, 2021
                                  No. 20-10683
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Lorensito Garrido,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-309-3


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Antonio Lorensito Garrido pleaded guilty to conspiring to possess
   with intent to distribute 500 grams or more of a mixture or substance
   containing methamphetamine, in violation of 21 U.S.C. §§ 846 and
   841(a)(1), (b)(1)(A). The district court varied downward from the advisory


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10683      Document: 00515915191           Page: 2    Date Filed: 06/25/2021




                                     No. 20-10683


   guidelines range and sentenced him to 144 months in prison with five years
   of supervised release. On appeal, he challenges the denial of a mitigating-role
   adjustment under U.S.S.G. § 3B1.2 and the imposition of an enhancement
   under U.S.S.G. § 2D1.1(b)(5). We find no error and affirm.
          Under § 3B1.2, a downward adjustment is available to a defendant
   “who plays a part in committing the offense that makes him substantially less
   culpable than the average participant in the criminal activity.” § 3B1.2, cmt.
   n.3(A). It is the defendant’s burden to prove by a preponderance of the
   evidence that such an adjustment is warranted. United States v. Torres-
   Hernandez, 843 F.3d 203, 207 (5th Cir. 2016). To carry this burden, a
   defendant must show “(1) the culpability of the average participant in the
   criminal activity; and (2) that [he] was substantially less culpable than that
   participant.” United States v. Castro, 843 F.3d 608, 613 (5th Cir. 2016)
   (footnote omitted). Whether a defendant is entitled to a § 3B1.2 adjustment
   is a factual determination reviewed for clear error, and “[a] factual finding is
   not clearly erroneous if it is plausible in light of the record read as a whole.”
   United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016) (internal
   quotation marks and citation omitted).
          The commentary to § 3B1.2 provides a “non-exhaustive list of
   factors” for courts to consider in assessing culpability for purposes of this
   Guideline. See § 3B1.2, cmt. n.3(C)(i)–(v). As Lorensito Garrido notes,
   some of the factors tend to favor an adjustment here—for instance, there is
   no evidence that he planned or organized the criminal activity, or that he was
   involved in decision making. These “are only factors,” however, Torres-
   Hernandez, 843 F.3d at 209, and “how those factors are weighed remains
   within the sentencing court’s discretion,” id. at 210. The focus of § 3B1.2 is
   the defendant’s relative culpability, the determination of which is “heavily
   dependent” on the facts of his case. § 3B1.2, cmt. n.3(C); see United States
   v. Escobar, 866 F.3d 333, 335 (5th Cir. 2017). It is not apparent on this record



                                          2
Case: 20-10683      Document: 00515915191          Page: 3    Date Filed: 06/25/2021




                                    No. 20-10683


   that Lorensito Garrido is substantially less culpable than the average
   participant in the offense, and the contrary determination of the district court
   is plausible in light of the record as a whole. Therefore, the determination
   was not clearly erroneous. See United States v. Bello-Sanchez, 872 F.3d 260,
   264–65 (5th Cir. 2017); Gomez-Valle, 828 F.3d at 327.
          Regarding the § 2D1.1(b)(5) enhancement, Lorensito Garrido argues
   it was unwarranted because he was entitled to a mitigating-role adjustment
   under § 3B1.2. This argument fails for the reasons given above. Lorensito
   Garrido also contends that the district court should not have imposed the
   enhancement because he was unaware the methamphetamine in question
   was imported. As he acknowledges, however, that argument is foreclosed by
   binding precedent. See United States v. Foulks, 747 F.3d 914, 915 (5th Cir.
   2014); United States v. Serfass, 684 F.3d 548, 550–53 (5th Cir. 2012); see also
   Jacobs v. Nat’l Drug Intel. Ctr., 548 F.3d 375, 378 (5th Cir. 2008).
          AFFIRMED.




                                          3